DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-5, 7-17, 19 and 20, renumber as 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Janzer et al. (US 2018/0122148 A1) teaches An electronic device comprising: a processor; and a memory, wherein the memory stores instructions that, when executed, cause the processor to: (“FIG. 3 is a block diagram of an identity system according to one embodiment The mobile device identity system 381 can generate a persistent virtual identity that can be transferred between applications, potentially on different application systems 322. The identity system 381 can include a memory 320, one or more processors 393, a network interface 394, an input/output interface 395, and a system bus 396. The identity system 381 may be the same as or analogous to the interface system 100 in FIG. 1.” [0071]) Janzer also teaches obtain character data indicating an appearance of an avatar; (“The 3D character SDK 118 can enable a base figure (e.g., a base 3D asset representing an avatar that is part of a persistent virtual identity, or other base 3D asset) to be changed into any shape and/or size and retain full functionality for fitting clothing, animating, and/or customizing. Using the 3D character SDK 118, the base 3D asset can be extendable to a potentially unlimited number of variations for creation of a unique avatar. Stated otherwise, obtain asset data indicating a costume or an accessory of the avatar; (“FIG. 1F illustrates a user interface 160 including accessories, such as earrings, hats, and glasses lips that be can be customized on the avatar. Accessories can include jewelry, such as earrings and other piercings, hats, and eyewear. Accessories can include other items that can be added to a head of a user.” [0039]) Scapel also teaches generate region information indicating a relationship between a plurality of regions of the appearance of the avatar and a location of the costume or the accessory; (“As shown in FIG. 1B, a user can customize various aspects of an avatars head. For example, a user can customize features. Features can refer to a general category of items that can be customized. Features on an avatar's 
However, claims 1-5, 7-17, 19 and 20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “identify a costume type included in the asset data; generate constraint information indicating at least one restriction on animations applicable to the avatar based on the costume type;” Claims 9 and 15 are similar in scope to claim 1, and they are allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619